 

AO 83 (Rev. 06/09) Summofs aS@rihideae-00244-SHR Document 5 Filed 09/03/19 Page 1 of 1 ~

_ UNITED STATES DISTRICT COURT —_

_ for the J
Middle District of Pennsylvania

United States of America
Vv.

Case No. 1:19-CR-0244-01

Michael Boggs
Defendant

 

Nee ee Ne Ne Ne ee Ne”

SUMMONS IN A CRIMINAL CASE

G

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

[ ]Indictment _] Superseding Indictment [X Information L Superseding Information [ ]Complaint
- []Probation Violation Petition [] Supervised Release Violation Petition [] Violation Notice [ ]Order of Court

 

Place: Federal Building, 228 Walnut Street, Harrisburg, PA Courtroom No.: 3, 8" Floor

 

September 24, 2019-@

Date and Time: 11:00 AM

 

 

This offense is briefly described as follows:

Initial Appearance/Arraignment/Guilty Plea

 

 

 

 

 

P | :
Date: September 3, 2019 NeeZ ) APSE Pea
. -. Issuing officer’s signature
Mark J. Armbruster, Deputy Clerk
/ Printed name and title
I declare under penalty of perjury that I have:
[_]Executed and returned this summons [_]Returned this summons unexecuted

Date:

 

Server's signature

 

Printed name and title
